Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to the communication filed 06/14/2021 in which claim 1 was amended; claims 2-20 are added new; and claims 1-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Haulbrook on 09/08/2021.
The following claims in the application have been amended as follows: 

1.	(Currently Amended)	A method for selecting a cohort for a clinical study, comprising:
	accessing from an electronic health record database, an unstructured electronic health record for each patient in a population of patients;
	for each patient in the population of patients:

		appending the patient graph to a set of patient graphs;
at a clinical research interface, recording a first set of inclusion and exclusion criteria;
	transforming the first set of inclusion and exclusion criteria into a first target graph representing a first set of target clinical concepts for the clinical study;
	for each patient in the population of patients, in response to alignment between the patient graph of the patient and the first target graph, appending the patient to a first subpopulation of patients;
	rendering a first representation of the first subpopulation of patients within the clinical research interface;
	at the clinical research interface, recording a second set of inclusion and exclusion criteria;
	transforming the first set of inclusion and exclusion criteria and the second set of inclusion and exclusion criteria into a second target graph for the clinical study;
	for each patient in the population of patients, in response to alignment between the patient graph of the patient and the second target graph, appending the patient to a second subpopulation of patients;
	rendering a second representation of the second subpopulation of patients within the clinical research interface;

	in response to access of a particular electronic health record of a particular patient included in the potential clinical cohort at a point-of-care interface, rendering a visual indicator of the particular patient’s eligibility for the clinical study within the point-of-care interface;
	at the point-of-care interface, recording a first interaction with the visual indicator; and
	in response to recording the first interaction with the visual indicator, enrolling the particular patient in the clinical study,
wherein the method further comprises:
		ingesting a corpus of medical data; and
		generating a universal graph based on the corpus of medical data;
wherein transforming the associated unstructured electronic health records of the patient into the patient graph, comprises transforming the associated unstructured electronic health records of the patient into the patient graph based on the universal graph, the patient graph representing the set of clinical concepts and the corresponding semantic roles for the patient;
	wherein transforming the first set of inclusion and exclusion criteria into the first target graph comprises transforming the first set of inclusion and exclusion criteria into the first target graph, based on the universal graph, the first target graph representing the first set of target clinical concepts for the clinical study; and
	wherein transforming the first set of inclusion and exclusion criteria and the second set of inclusion and exclusion criteria into the second target graph for the clinical study comprises transforming the first set of inclusion and exclusion criteria and the second set of inclusion and exclusion criteria into the second target graph for the clinical study based on the universal graph.

2.	(Canceled)

3.	(Currently Amended)	The method of claim 1context-specific universal graph in the set of context-specific universal graphs representing a distinct clinical context.

4.	(Currently Amended)  The method of claim 1
	for each patient in the population of patients, indexing the patient graph of the patient within the universal graph;
	for each patient in the population of patients, detecting alignment between the first target graph and the patient graph of the patient by accessing a first index corresponding to the first target graph within the universal graph; and
	for each patient in the population of patients, detecting alignment between the second target graph and the patient graph of the patient by accessing a second index corresponding to the second target graph. 


	identifying an isomorphic subgraph of the universal graph isomorphic with the patient graph; and
	listing the patient of the patient graph in an index corresponding to the isomorphic subgraph.

6.	(Previously Presented)  The method of claim 4, wherein indexing the patient graph of the patient within the universal graph comprises:
	identifying a set of morphologically similar subgraphs of the universal graphs morphologically similar to the patient graph; and
	listing the patient of the patient graph in a set of indices corresponding to the set of morphologically similar subgraphs.

7.	(Previously Presented)  The method of claim 1, wherein recording the first set of inclusion and exclusion criteria comprises:
	receiving a selection of a file representing the clinical study; and
	extracting the first set of inclusion and exclusion criteria based on the file representing the clinical study.

8.	(Previously Presented)  The method of claim 1, for each inclusion criterion and exclusion criterion in the first set of inclusion and exclusion criteria and in the second set of inclusion and exclusion criteria:

	for each patient in the population of patients, in response to alignment between the patient graph of the patient and the modified target graph, appending the patient to a modified subpopulation of patients;
	calculating a difference in population between the second subpopulation of patients and the modified subpopulation of patients; and
	rendering a second visual indicator of the difference in population within the clinical research interface.

9.	(Previously Presented)  The method of claim 1, wherein rendering the visual indicator comprises rendering the visual indicator within a point-of-care application displaying an electronic health record of the particular patient.

10.	(Currently Amended)  The method of claim 1, wherein, in response to recording the interaction with the visual indicator, enrolling the particular patient in the clinical study comprises, in response to recording the interaction with the visual indicator:
	rendering the first set of inclusion and exclusion criteria and the second set of inclusion and exclusion criteria applicable to the particular patient;
	rendering an option icon for enrolling the particular patient in the clinical study; and
	in response to recording an interaction with the option icon, enrolling the particular patient in the clinical study.


	monitoring an unstructured electronic health record of the particular patient;
	in response to detecting a change in the unstructured electronic health record of the patient, generating a second patient graph for the particular patient; and
	in response to detecting that the second patient graph does not match the second target graph, removing the particular patient from the second subpopulation of patients.

12. – 20.  (Cancelled)

Allowable Subject Matter
Claims 1 and 3-11 are allowed. 
The following is an examiner’s statement of reasons for allowance: The primary reasons for the allowance of claim 1 is the inclusion of the limitation in the claims, which is not found in the prior art references, of generating a universal graph based on the corpus of medical data; wherein transforming the associated unstructured electronic health records of the patient into the patient graph, comprises transforming the associated unstructured electronic health records of the patient into the patient graph based on the universal graph, the patient graph representing the set of clinical concepts and the corresponding semantic roles for the patient; wherein transforming the first set of inclusion and exclusion criteria into the first target graph comprises transforming the first set of inclusion and exclusion criteria into the first target graph, based on the universal graph, the first target graph representing the first set of target clinical concepts 
Claims 3-11 are dependent on originally numbered claim 1 respectively and therefore incorporate the allowable features of claim 1 through dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2020/0005906 A1) teaches clinical trial searching and matching by utilizing exclusion and inclusion criteria. 
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure as background material and is not of particular significance.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686